Citation Nr: 0922724	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a November 1998 decision, the 
Board, in pertinent part, denied service connection for CFS.  
The Veteran appealed the Board decision to the Court.  In 
January 2000, the Court, in pertinent part, vacated the part 
of the November 1998 Board decision that denied service 
connection for CFS, and remanded the issue.  In August 2000, 
the Board remanded the claim for additional development and 
adjudicative action consistent with the joint motion for 
remand.  In July 2005, the Board, in pertinent part, denied 
service connection for CFS.  In a February 2007 memorandum 
decision, the Court (in pertinent part) vacated the part of a 
July 2005 Board decision that (in pertinent part) denied 
service connection for CFS, and remanded the matter for 
development and readjudication consistent with the Court's 
order.  This matter was most recently before the Board in 
February 2008, when it was remanded for additional 
development.

By rating decision in September 2008, the RO granted service 
connection for hepatitis C with chronic fatigue.  The United 
States Court of Appeals for the Federal Circuit has held that 
the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).  Therefore, that matter is not before the Board.

Through several statements submitted in 2008, the Veteran has 
raised the issues of: whether there was clear and 
unmistakable error (CUE) in prior rating decisions; 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU); 
and entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  These issues have not been 
developed for appellate review; they are referred to the RO 
for appropriate action.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The February 2008 remand directed the RO to schedule the 
Veteran for an examination by a specialist in infectious 
diseases/immune disorders to obtain opinions as to whether 
the Veteran currently has CFS and, if so, the etiology of his 
CFS.  The Veteran underwent this VA examination in May 2008.  
While the VA examiner opined that the Veteran does not have 
CFS (but rather chronic fatigue symptoms), the Board notes 
that the examiner did not address the regulatory definition 
of CFS in 38 C.F.R. § 4.88a.  Significantly, the RO has 
determined that the symptom of chronic fatigue is service 
connected (as a manifestation of the Veteran's service-
connected hepatitis C).  Consequently, what remains on appeal 
is whether service-connection is warranted for the separate 
diagnostic entity of CFS (which is defined in the cited 
regulation).

Notably, 38 C.F.R. § 4.88a (2008), provides that the 
diagnosis of CFS requires the following for VA disability 
purposes: (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition; (ii) low grade fever; (iii) nonexudative 
pharyngitis; (iv) palpable or tender cervical or auxiliary 
lymph nodes; (v) generalized muscle aches or weakness; (vi) 
fatigue lasting 24 hours or longer after exercise; (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre- morbid state); (viii) migratory 
joint pains; (ix) neuropsychologic symptoms; (x) sleep 
disturbance.  

On remand, the May 2008 VA examiner should be asked to 
clarify his opinions, addressing CFS as defined by 
regulation.  

The Board recognizes that this case was remanded on several 
prior occasions, and sincerely regrets the further delay.  
However, as noted above, this case is before the Board on 
remand by the Court.  Because the medical evidence presented 
is incomplete for proper consideration of the claim/appeal, 
the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the VA physician who examined 
the Veteran in May 2008 for review and an 
opinion that supplements and clarifies 
the opinions offered at that time.  The 
VA physician should note the VA 
definition of CFS as defined by 
regulation.  The VA physician should also 
note that the Veteran was recently 
awarded service connection for hepatitis 
C with chronic fatigue; therefore, any 
symptoms of fatigue associated with 
hepatitis are already service-connected 
(and not at issue).

The physician is asked to provide the 
following opinions: (1) Does the Veteran 
have CFS (as defined in 38 C.F.R. 
§ 4.88a, and outlined above) and, if not, 
what is the correct diagnosis for his 
symptoms of fatigue? (2) Was CFS (as 
defined in 38 C.F.R. § 4.88a) shown in 
service? (3) If CFS (under the 38 C.F.R. 
§ 4.88a definition) is deemed a valid 
diagnosis, was it, as likely as not, 
caused or permanently worsened by the 
Veteran's service-connected psychiatric 
disorder; (4) If CFS is deemed a valid 
diagnosis, was it as likely as not caused 
by exposure to Agent Orange.  

If the physician who conducted the May 
2008 examination is unavailable to 
provide these clarifying opinions, the 
claims file should be forwarded to 
another appropriate physician for such 
purpose. 

2.  The RO must ensure that the 
development sought above is completed 
(and arrange for any further development 
that might be suggested by the results of 
that ordered above).  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Then the 
RO should readjudicate the claim of 
service connection for CFS.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

